BATTS, Circuit Judge.
The court submitted to the jury the issues of simple negligence and of wanton negligence upon the part of the defendant. A general verdict for plaintiff was returned. The evi*448dence is such that a verdict for plaintiff, based upon wanton negligence, would properly be set aside. A finding, however, by the jury of wanton negligence, necessarily involves a finding of simple negligence —the one including the other.
The jury having found' simple negligence, either upon the issue of simple negligence or in their finding upon wanton negligence, and there being evidence to sustain a finding of simple negligence, and there being no evidence which would justify a finding that plaintiff was guilty of contributory negligence, the judgment is affirmed.